United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.E., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Marion, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-1058
Issued: March 2, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 6, 2021 appellant, through counsel, filed a timely appeal from a June 2, 2021 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish greater than 29
percent permanent impairment of the left upper extremity, for which he previously received
schedule award compensation.
FACTUAL HISTORY
This case has previously been before the Board. 3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On September 8, 2003 appellant, then a 41-year-old senior correctional ofﬁcer, filed a
traumatic injury claim (Form CA-1) alleging that on September 6, 2003 he possibly fractured his
left shoulder blade and experienced swelling in his arm when he hit th e corner of a security cabinet
door with his left shoulder while in the performance of duty. He stopped work on the date of
injury. OWCP accepted the claim for complete rotator cuff tear or rupture, other joint derangement
of the left shoulder, sprain of the left shoulder and upper arm, superior glenoid labrum lesion, and
left exostosis, site unspecified. On December 3, 2003 appellant underwent authorized left shoulder
arthroscopic surgery. He returned to full-time, modified-duty work with restrictions, effective
June 8, 2004, until he stopped work on June 24, 2004.4
On August 2, 2004 appellant ﬁled a claim for compensation (Form CA-7) for a schedule
award.
By decision dated June 27, 2005, OWCP granted appellant a schedule award for eight
percent permanent impairment of the left upper extremity. The period of the award ran for 24.96
weeks from December 3, 2004 through May 26, 2005.
In a September 26, 2007 decision, OWCP granted appellant a schedule award for an
additional 10 percent permanent impairment of the left upper extremity, for a total of 18 percent
permanent impairment. The period of the award ran for 31.20 weeks from April 23 through
November 27, 2007.
By decision dated March 19, 2013, OWCP granted appellant a schedule award for an
additional three percent permanent impairment of the left arm, for a total of 21 percent left upper
extremity permanent impairment. The award ran for 9.36 weeks for the period October 26 to
December 30, 2012.
By decision dated August 6, 2018, OWCP expanded the acceptance of appellant’s claim to
include complex regional pain syndrome (CRPS) of the left upper limb.

3

Docket No. 06-2068 (issued April 20, 2007).

4

Appellant retired from the employing establishment effective April 15, 2007.

2

OWCP subsequently received a June 12, 2019 medical report by Dr. John W. Ellis, an
attending Board-certified family practitioner. Dr. Ellis determined that appellant had 16 percent
permanent impairment of the left upper extremity using the diagnosis-based impairment (DBI)
rating method, 45 percent permanent impairment of the left upper extremity using the range of
motion (ROM) rating method, and 80 percent permanent impairment of the left upper extremity
based on the accepted condition of CRPS under the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).5 He
determined that MMI was reached on the date of his evaluation.
On September 15, 2019 Dr. Herbert White, Jr., a Board-certified orthopedic surgeon
serving as an OWCP DMA, reviewed the medical record, including Dr. Ellis’ June 12, 2019
findings. He found that appellant had 13 percent permanent impairment of the left upper extremity
based on CRPS and five percent permanent impairment of the left upper extremity based on a
labral tear using the DBI method, and 36 percent permanent impairment of the left upper extremity
using the ROM method in accordance with the sixth edition of the A.M.A., Guides. Dr. White
determined that the date of MMI was June 12, 2019, the date of Dr. Ellis’ impairment evaluation.
He noted discrepancies in Dr. Ellis’ impairment ratings.
By letter dated October 25, 2019, OWCP requested that Dr. Ellis review Dr. White’s
September 15, 2019 findings. In a November 14, 2019 addendum report, Dr. Ellis disagreed with
the DMA’s 13 percent left upper extremity impairment rating for CRPS and advised that his 80
percent left upper extremity impairment rating for the same condition remained unchanged.
On November 26, 2019 OWCP requested that DMA, Dr. White, review Dr. Ellis’
November 14, 2019 report. In a December 5, 2019 addendum report, the DMA related that
Dr. Ellis did not provide any additional information that would change his impairment rating.
On January 6, 2020 OWCP determined that a conflict in medical opinion existed between
Dr. Ellis and the DMA regarding the extent of appellant’s left upper extremity permanent
impairment. On January 29, 2020 it referred appellant, along with a statement of accepted facts
(SOAF) and the medical record, to Dr. Sunil Dedhia, a Board-certified orthopedic surgeon, for an
impartial medical examination.
In a March 10, 2020 report, Dr. Dedhia on examination of appellant’s left shoulder noted
that there was no evidence of obvious atrophy within the supraspinatus or infraspinatus fossa.
There was tenderness to palpation over the coracoid process, acromioclavicular joint, long head
biceps tendon, posterior capsule. ROM measurements included 90 degrees of flexion, 80 degrees
of abduction, 0 degrees of external rotation, 10 degrees of internal rotation, passive forward
elevation to 100 degrees, and passive adduction to 90 degrees.
Upon gross examination of appellant’s left upper extremity, there was no evidence of
obvious side-to-side upper extremity swelling or edema. There was no appreciable side-to-side
difference in temperature changes throughout the upper arm or forearm and very minimal coolness
was noted over the left hand compared to the right. There was no evidence of obvious hair changes
5

A.M.A., Guides (6 th ed. 2009).

3

on the right and left side. There was evidence of curved dystrophic nails on the left side compared
to the right. Skin turgor and texture was fairly symmetric with no evidence of glistening or
nonelastic skin. There was no evidence of obvious changes in the sweat pattern of the left upper
extremity compared to the right. Using Table 15-25 of the sixth edition of the A.M.A., Guides,
Dr. Dedhia assigned a point score of 4 for CRPS, class of diagnosis (CDX), based on his
examination findings. He determined the score of 4 resulted in a class 1 impairment under
Table 15-26. Dr. Dedhia took into account grade modifiers for functional history (GMFH) and
physical examination (GMPE) which resulted in a grade E, 13 percent permanent impairment of
the left upper extremity. He noted that a grade modifier for clinical studies (GMCS) was not
included in his calculations because clinical studies had not been provided to him. Dr. Dedhia
related that appellant had advised that radiographic studies, including a bone scan had been
performed; however, the actual reports and images were not available for his review. Utilizing
Table 15-5, he found that a labrum lesion resulted in a class 1, five percent impairment, with a
range adjustment to grade E based on GMPE and GMFH adjustments. Dr. Dedhia also found a
grade E seven percent impairment, for a full-thickness rotator cuff tear under Table 15-5 based on
GMFH and GMPE findings. He noted that his seven percent impairment rating included all
diagnoses related to appellant’s shoulder condition and was the greater rating based on the DBI
method.
Dr. Dedhia also utilized the ROM method at Table 15-34 to rate permanent impairment of
the left shoulder. He found 3 percent impairment for flexion, 6 percent impairment for abduction,
2 percent impairment for external rotation, 1 percent impairment each for extension and adduction,
and 4 percent impairment for internal rotation, totaling 17 percent permanent impairment of the
left upper extremity. Dr. Dedhia advised that since his 17 percent ROM permanent impairment
rating was greater than the DBI permanent impairment ratings, it was the predominate rating for
appellant’s left shoulder conditions. He determined that appellant had reached MMI.
By letter dated July 10, 2020, OWCP requested that Dr. Dedhia clarify his calculation of
the 17 percent ROM impairment rating as it calculated a 16 percent ROM impairment rating,
whether his 13 percent DBI impairment rating should be added to the 17 percent ROM impairment
rating for a total of 30 percent left upper extremity permanent impairment, and whether his current
total impairment rating considered the 18 percent left upper extremity impairment rating for which
appellant previously received schedule award compensation.
In a September 15, 2020 addendum report, Dr. Dedhia acknowledged that OWCP was
correct in finding that appellant had a 16 percent left shoulder ROM impairment rating. He
therefore found that appellant had 29 percent permanent impairment of the left upper extremity
based on CRPS and shoulder ROM deficits. Dr. Dedhia related that, if appellant had been given
a previous schedule award for 18 percent impairment, then he had an additional 11 percent
permanent impairment. He advised that his 29 percent impairment rating was not in addition to
the 18 percent previously awarded.
OWCP, by decision dated November 12, 2020, granted appellant a schedule award for an
additional 11 percent permanent impairment of the left upper extremity, resulting in a total of 29
percent permanent impairment. The period of the award ran for 34.32 weeks from March 10
through November 5, 2020 and was based on the impartial medical opinion of Dr. Dedhia.

4

On November 19, 2020 appellant, through counsel, requested a telephonic hearing before
a representative of OWCP’s Branch of Hearings and Review.
OWCP subsequently received progress notes dated July 3 and August 22, 2018 by
Dr. Alan G. Shepard, a neurologist, who diagnosed Type 1 CRPS of the left upper extremity,
degeneration of the lumbar or lumbosacral intervertebral disc, and hand weakness.
OWCP issued an amended decision dated December 10, 2020, again granting appellant a
schedule award for an additional 11 percent permanent impairment of the left upper extremity, for
a total 29 percent permanent impairment, based on Dr. Dedhia’s impairment rating.
An oral hearing was held on March 18, 2021.
By decision dated June 2, 2021, OWCP’s hearing representative affirmed the
December 10, 2020 decision.
LEGAL PRECEDENT
The schedule award provisions of FECA 6 and its implementing regulations 7 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants.
Through its implementing regulations, OWCP adopted the A.M.A., Guides as the appropriate
standard for evaluating schedule losses. 8 As of May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2009).9 The Board has approved the use
by OWCP of the A.M.A., Guides for the purpose of determining the percentage loss of use of a
member of the body for schedule award purposes. 10
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).11 In addressing impairment for the upper extremities, the sixth edition of the
A.M.A., Guides requires identifying the impairment class for the diagnosed condition, which is
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

9

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6a (March 2017).
10

P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro Rivera, 12 ECAB 348 (1961).

11

A.M.A., Guides 3, section 1.3, The International Classification of Functioning, Disability and Health (ICF): A
Contemporary Model of Disablement (6 th ed. 2009).

5

then adjusted by GMFH, GMPE, and GMCS. 12 Evaluators are directed to provide rationale for
their impairment rating choices, including the choices of diagnosis from regional grids and
calculations of modifier scores.13
Impairment due to CRPS is evaluated under the scheme found in Table 15-26 (Complex
Regional Pain syndrome (UEI)) as well as Table 15-24 and Table 15-25 and the accompanying
relevant text.14 The grade modifier level (ranging from zero to four) are described from the
categories of functional history, clinical studies, and physical examination. The grade modifier
levels are averaged to arrive at the appropriate overall grade modifier level and to identify a class
rating value. If that class number is not supported by the objective diagnostic criteria point, the
highest class specified by those points is selected. The rating for CRPS is a “stand alone”
approach.15
Regarding the application of ROM or DBI impairment methodologies in rating permanent
impairment of the upper extremities, FECA Bulletin No. 17-06 provides:
“As the [A.M.A.,] Guides caution that, if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the
determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).”16
FECA provides that, if there is disagreement between an OWCP-designated physician and
the employee’s physician, OWCP shall appoint a third physician who shall make an examination. 17
For a conflict to arise, the opposing physicians’ viewpoints must be of virtually equal weight and
rationale.18 Where OWCP has referred the case to an impartial medical examiner (IME) to resolve
a conflict in the medical evidence, the opinion of such a specialist, if sufficiently well-reasoned
and based upon a proper factual background, must be given special weight. 19
ANALYSIS
The Board finds that this case is not in posture for decision.

12

A.M.A., Guides 385-419; see M.P., Docket No. 13-2087 (issued April 8, 2014).

13

D.S., Docket No. 19-0292 (issued June 21, 2019); R.V., Docket No. 10-1827 (issued April 1, 2011).

14

A.M.A., Guides 450-54.

15

Id.

16

FECA Bulletin No. 17-06 (May 8, 2017).

17

5 U.S.C. § 8123(a); A.R., Docket No. 18-0632 (issued October 19, 2018).

18

C.H., Docket No. 18-1065 (issued November 29, 2018.

19

W.M., Docket No. 18-0957 (issued October 15, 2018).

6

OWCP properly found a conflict in the medical opinion evidence between appellant’s
attending physician, Dr. Ellis and the DMA, Dr. White, regarding the extent of permanent
impairment of the left upper extremity due to his accepted left shoulder injury. It referred
appellant’s case to Dr. Dedhia pursuant to 5 U.S.C. § 8123(a) for an impartial medical examination
in order to resolve the conflict in medical opinion. In his March 10, 2020 report, the IME,
Dr. Dedhia, reviewed appellant’s history of injury and the relevant medical evidence, and provided
physical examination findings. He noted appellant’s accepted conditions of left shoulder,
including rotator cuff tear and left arm CRPS. In evaluating appellant’s permanent impairment
due to CRPS, using the DBI method at Table 15-25 of the sixth edition of the A.M.A., Guides,
Dr. Dedhia assigned a point score of 4 due to his examination findings. He determined that, under
Table 15-26, the CDX for appellant’s CRPS resulted in a class 1 impairment. Dr. Dedhia
considered adjustments for GMFH and GMPE which resulted in a grade E impairment with a
default value of 13 percent permanent impairment. He noted that an adjustment for GMCS was
not applicable as clinical studies had not been provided to him.
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. The claimant has the burden of proof to establish entitlement to compensation. However,
OWCP shares responsibility in the development of the evidence to see that justice is done. 20 Once
it undertakes development of the record, it must do a complete job in procuring medical evidence
that will resolve the relevant issues in the case. 21
In a situation where OWCP secures an opinion from an IME for the purpose of resolving
a conflict in the medical evidence and the opinion from such IME requires clarification or
elaboration, it has the responsibility to secure a supplemental report from the examiner for the
purpose of correcting the defect in the original opinion. 22
The Board finds that while Dr. Dedhia attempted to rate appellant’s permanent impairment
of the left shoulder for CRPS, he clearly noted that appellant’s entire medical record, including all
diagnostic studies, was not provided for his review. He therefore did not apply the GMCS in the
net adjustment formula. OWCP should have referred the entire medical record including all
diagnostic reports and/or studies to Dr. Dedhia, once he noted this discrepancy. 23 On remand it
shall refer appellant’s entire medical record to Dr. Dedhia and request that he provide a
supplemental opinion regarding appellant’s permanent impairment of the left shoulder based upon
his CRPS diagnosis.
The Board also notes that Dr. Dedhia also used the ROM method under Table 15-34 to rate
permanent impairment of appellant’s left shoulder. Dr. Dedhia found 3 percent impairment for
flexion, 6 percent impairment for abduction, 2 percent impairment for external rotation, 1 percent
20

See L.B., Docket No. 19-0432 (issued July 23, 2019); William J. Cantrell, 34 ECAB 1223 (1983).

21

Id.; see also S.A., Docket No. 18-1024 (issued March 12, 2020).

22

J.C., Docket No. 20-0064 (issued September 4, 2020); S.R., Docket No. 17-1118 (issued April 5, 2018); Nancy
Lackner (Jack D. Lackner), 40 ECAB 232, 238 (1988).
23

Id.

7

impairment each for extension and adduction, and 4 percent impairment for internal rotation,
totaling 17 percent permanent impairment of the left upper extremity. However, he did not record
or otherwise report that he had taken three independent ROM measurements of appellant’s left
shoulder.24 On remand, OWCP should also request that Dr. Dedhia explain whether three ROM
measurements were taken to evaluate appellant’s left shoulder loss of ROM. Following this and
other such further development, as deemed necessary, it shall issue a de novo decision on
appellant’s schedule award claim.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the June 2, 2021 decision of the Office of Workers’
Compensation Programs is set aside. The case is remanded to OWCP for further proceedings
consistent with this decision of the Board.
Issued: March 2, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

24

The Board also notes that the record does not substantiate that Dr. Dedhia was advised by OWCP that three
independent measurements were necessary.

8

